DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 2-4, especially fig. 2, are undecipherable because they are presented in black and white, whereas the disclosure describes them in color.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a dialysis machine comprising a memory including instructions, a machine readable medium, and a process of using the memory. This judicial exception is not integrated into a practical application because the steps receive clinical patient data, receive a user selection of a volume of fluid to be removed, generate time-variant ultrafiltration rate profile, and activate the hemodialysis machine are routine processes traditionally carried out by a physician in dialysis with or without using computers, which are recited in the abstract. The claims do not include additional elements that are sufficient to 
Claims 4, 11 and 18: intravascular and interstitial pools are unclear. They are assumed to be the parts of the patient’s body, in which case are not statutory subject matter and not patentable elements of the product or the process claims.
Claims 7 and 14: “the processor is further to use a linearized version of the nonlinear fluid-volume model based on a zero-order hold over a sampling period” is purely an abstract math model/program step without providing details of how it’s done.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the generic process and computer systems for this purpose as shown in the art rejection, does not reasonably provide enablement for applicant’s approach for solving the problems.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Applicant discloses several differential equations and figures 2 and 3 as examples of ultrafiltration rate (UFR) control and hematocrit (Hct) control in dialysis. 
No details on “the processor is further to use a linearized version of the nonlinear fluid-volume model based on a zero-order hold over a sampling period in claims 7 and 14.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims: unclear what is “a patient-specific fluid volume model” and how would it differ from the ultrafiltration volume to be removed from the patient during dialysis or the ultrafiltration rate profile. In claims 3, 10 and 17, unclear is “ultrafiltration rate profile minimizes over the period of time, a maximal ultrafiltration rate.” This provides no context on the maximum and minimum. Normally, a maximum value is a constraint, meaning the value cannot be exceeded. Claims 4, 11 and 18: intravascular 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Grogan (US 5,326,476).
Claims recite a software or computer program loaded on a memory/medium for use in dialysis and the process of ultrafiltration using it.
Grogan teaches a dialysis machine, a process of dialysis and a storage medium as claimed. See title, abstract and figures 7-11. Details of computer and user interface are given under the heading “Use Interface” in column 8. Particularly, ultrafiltration control is detailed in the operating instructions starting at columns 137/138. UFR is time-
Regarding hematocrit, which is the %concentration of RBCs in blood, removal of water from blood during ultrafiltration would increase hematocrit, which means limiting the UFR rate in a time-variable fashion would also limit/constrain the hematocrit under a certain value, which is implicit of inherent. See MPEP 2144.01 and 2112. Minimizing the maximal UFR follows when the UFR is controlled as taught by Grogan. Time-variable UFR is by nature is non-constant UFR. See also step (d) of claim 1, which teaches shifting the UFR along the rate axis, which makes it is further non-linear.
Intravascular and interstitial are related to the fluid in the patient body, unpatentable for the product and process claims. Nonlinear fluid volume model calculated to the physiological region is not patentable and follows the prescribed treatment. Time-varying hematocrit constraint is directly dependent to the time-varying UFR:  increased in UFR increase the hematocrit (the %RBC in blood). The “the processor is further to use a linearized version of the nonlinear fluid-volume model based on a zero-order hold over a sampling period” is apparently a well-known math model or program step (Wikipedia/internet) for digital analog conversion, and is not a patentable invention. Applicant provides no details on how this technique is combined with the rest of the software/program in applicant’s invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777